DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on June 27, 2022.  As directed by the amendment: claims 1-30 have been amended and claims 31-33 have been added.  Thus, claims 1-33 are presently pending in this application.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim is drawn to a “magnetic mechanism” which is configured to attach/latch the container to the housing.  However, this claim is dependent on claim 1 which already recites a magnetic latch.  Therefore, it is unclear if this magnetic mechanism of claim 6 is the same as the magnetic latch or a separate mechanism.  For examination purposes, the magnetic mechanism of claim 6 is the same as the magnetic latch of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, 12-16, 18, 19-25, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US 20130023821) in view of Makower (US 20170072118) in view of Delaney (US 20080299517).
Regarding claim 1, Khalil discloses a breast pump device comprising:
 a self-contained, in-bra wearable device (the device of fig. 9 is shown to be a self- contained device which is capable of being worn in a bra; paragraph 32) comprising: 
a housing ( shell ring and cover 6’ and 6” in fig. 9 form a housing) comprising: power source (paragraph 51 discloses a power source can be integrated into the housing); a pump configured to be powered by the power source and further configured to generate negative air pressure (vacuum pump 81 in fig. 10); 
(ii) a breast shield (breast interface 1 in fig. 7) comprising a breast flange (base part 12 in fig. 7) and a nipple tunnel (stub 10 in fig. fig. 4); 
(iii) a milk container configured to latch to the housing (paragraph 69 discloses the container latches to the housing via locking lug 71), wherein the milk container is separable from the housing by releasing the magnetic latch (milk collection container 7’ in fig. 9; paragraph 69 discloses the attachment being releasable).
However, Khalil does not teach the power source being a battery and latch being a magnetic latch.
Makower is directed towards a substantially similar breast pump device (fig. 1b) which has a housing (main body 34 in fig. 1a) that includes a battery (battery 48 in fig. 14a) and operable to power the pump (drivers 46 and 44 in fig. 14a; paragraph 12 teaches the battery is electrically connected to the pump). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the power source of Khalil to be a rechargeable battery which powers the pump, as taught by Makower. The modification of the rechargeable battery coupled to the pump would provide the added benefit of enabling the system to be used without being plugged into an AC source and would allow the battery to be reused.
Delaney is directed towards a medical device (fig. 4) which allows a removable connection between a suction tube (16 in fig. 4) and a denture body (10 in fig. 4).  Delaney further teaches that this removable connection is achieved through a magnetic latch (paragraph 26).  
In Applicant’s invention, Applicant uses the magnets to removably secure the milk container to the housing.  Thus, Delaney is reasonably pertinent to the problem faced by the inventor since Delaney teaches using magnets as a removable latching connection between two components.  Accordingly, the prior art references teach that it is known that a locking lug/recess latch and a magnetic latch are elements that are functional equivalents for providing a removable connection between two components. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the locking lug and recess of Khalil for a magnetic latch (specifically the magnetic and ferromagnetic material) of Delaney. The substitution would have predictably resulted in the milk container being removably connected to the housing.  Delaney teaches that the magnetic latch provides a further advantage of providing a click sound to provide a user with audible feedback that the components are properly positioned (paragraph 26).
Regarding claim 4, in the modified device of Khalil, Khalil discloses the milk container has a surface shaped to continue a curved shape of the housing (fig. 9).
Regarding claim 5, in the modified device of Khalil, Khalil discloses the milk container comprises a flexible valve configured to self-seal under negative air pressure against a milk opening in the nipple tunnel and further configured to permit milk to flow into the milk container (non-return valve 5 in figs. 4 and 5; paragraph 69 discloses that the valve is incorporated into the milk collection container 7’; fig. 4 and 5 show the valve flexing when opening).
Regarding claim 6, in the modified device of Khalil, Delaney discloses the milk container comprises a magnetic mechanism that is configured to releasably attach or latch the milk container to the housing when the milk container is sufficiently pressed on to the housing (paragraph 26).
Regarding claim 7, in the modified device of Khalil, Khalil discloses the milk container comprises a cap that is configured to be removable from the milk container (coupling part 72 in fig. 11; paragraph 69 discloses that the part includes a non-return valve indicating that the part would necessarily have be removable in order to access the milk after collection) and a removable valve that is configured to enable milk to pass into the milk container in one direction (“integrated valve” in paragraph 69; the valve would necessarily have to be removable since the valve is a non-return valve and would have to be removed in order to access the milk after collection).
Regarding claim 9, in the modified device of Khalil, Khalil discloses the milk container is wider than it is tall (fig. 11).
Regarding claim 12, in the modified device of Khalil, Khalil discloses the breast shield is a one piece item that in use presents a single continuous surface to the nipple and breast (fig. 11 shows the breast shield 1 as a one piece item).
Regarding claim 13, in the modified device of Khalil, Khalil discloses the breast shield is configured to integrate the breast flange and nipple tunnel as a one-piece item (fig. 11 shows the breast shield 1 as a one piece item). 
Regarding claim 14, in the modified device of Khalil, Khalil discloses the breast flange and the nipple tunnel are configured to be a single, integral item with no joining stubs (paragraph 60 discloses that the breast shield comprises the base part and stub integrally formed; fig. 11 shows that the shield comprises the breast flange and the nipple tunnel and no other stubs are joined).
Regarding claim 15, in the modified device of Khalil, Khalil discloses the breast shield is generally symmetrical about a center-line running from the top to the bottom of the breast shield when positioned upright for normal use (figs. 4 and 11 shows the shield being symmetrical).
Regarding claim 16, in the modified device of Khalil, Khalil discloses the breast shield is configured to slide in and out from the housing, together with a diaphragm that prevents milk from reaching the pump (the examiner notes that the diaphragm is a functional limitation due to the “configured to” language; as a result, the shield of Khalil is capable of sliding in and out from the housing with some sort of diaphragm).
Regarding claim 18, in the modified device of Khalil discloses the breast shield and the milk container are the only components configured to be directly removable from the housing in normal use or normal disassembly (the shield can be removed by disengaging the lip 11 from the flange 62 in fig. 4 and the milk container can be removed by disengaging the magnetic connection, as discussed above).
Regarding claim 19, in the modified device of Khalil, Khalil discloses the breast pump device further comprises a diaphragm that is configured to prevent milk from reaching the pump (3 in fig. 11).
Regarding claim 20, in the modified device of Khalil, Khalil discloses the diaphragm is substantially circular (fig. 11 shows the diaphragm 3 as circular).
Regarding claim 21, in the modified device of Khalil, Khalil discloses the diaphragm is configured to contact and be sealed with respect to an external portion of the housing (the examiner notes that, as presently claimed, the claim does not require that the diaphragm contact and be sealed with respect to an external portion in use or at the same time; as such, fig. 4/5 shows the diaphragm sealed when its situated in the diaphragm holder with respect to an external portion of the housing, such as the outer side of shell 6” and is configured to contact the outer side when removal of the diaphragm, such as disassembly), the diaphragm configured to deform in response to changes in air pressure caused by the air pump to create negative air pressure in the nipple tunnel (figs. 4/5).
Regarding claim 22, in the modified device of Khalil, Khalil discloses the diaphragm is configured to be removable from a diaphragm holder (4 in fig. 11; paragraph 21 discloses that the diaphragm is cleanable indicating that it must be removable from the holder 4) that sits above the breast flange and the nipple tunnel (fig. 4, see below).

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Regarding claim 23, in the modified device of Khalil, Khalil discloses the nipple tunnel comprises on a lower surface of the nipple tunnel an opening configured such that expressed milk can flow under gravity into the milk container (the examiner notes that the term “lower” is not positionally defined, the surface designated below is considered the “lower” surface).

    PNG
    media_image2.png
    343
    599
    media_image2.png
    Greyscale


Regarding claim 24, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a wireless data communications system configured to be powered by the battery. 
As discussed above, Makower teaches a similar breast pump device (fig. 1b) which comprises a wireless data communications system (paragraph 196 discloses incorporating a Bluetooth transmitter into the controller to communicate with an external computer through Wi-Fi/Bluetooth) which is powered by a battery (paragraph 12 discloses the battery being electrically connected to the controller and that the battery powers the system; since paragraph 196 discloses the transmitter being a part of the controller, the transmitter would be powered by the battery).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the control systems of Khalil to incorporate a wireless data communications systems, as taught by Makower.  This modification would enable data transmission to analyze milk collection trends over time (paragraph 196).
Regarding claim 25, in the modified device of Khalil, Khalil discloses the housing has a front surface that is configured to fit inside a bra and to contact an inner surface of the bra (6” in fig. 9), and a rear surface that is configured to be shaped to contact, at least in part, the breast shield (6’ in fig. 9).
Regarding claim 31, Khalil discloses a breast pump device (fig. 9) comprising: 
a housing configured to fit inside a bra (shell ring 6’ and cover 6” in fig. 9 form a housing), the housing comprising: 
a power source (paragraph 51), and 
a pump configured to be powered by the battery and further configured to generate negative air pressure (vacuum pump 81 in fig. 10); 
a breast shield (breast interface 1 in fig. 7) comprising a breast flange (base part 12 in fig. 7) and a nipple tunnel (stub 10 in fig. 4), the breast shield configured to be at least partially received by the housing (fig. 9); and 
a milk container  (milk collection container 7’ in fig. 9) configured to be removably attached to the housing (paragraph 69), and further configured to be attached to or released from the housing via a one press action.
Khalil discloses that the milk container is attachable to the housing via a locking lug and recess (paragraph 69) which would appear to be configured for a one press action.  However, Khalil does not explicitly teach or disclose this feature.  Khalil is further silent on the power source being a battery.
Makower is directed towards a substantially similar breast pump device (fig. 1b) which has a housing (main body 34 in fig. 1a) that includes a battery (battery 48 in fig. 14a) and operable to power the pump (drivers 46 and 44 in fig. 14a; paragraph 12 teaches the battery is electrically connected to the pump). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the power source of Khalil to be a rechargeable battery which powers the pump, as taught by Makower. The modification of the rechargeable battery coupled to the pump would provide the added benefit of enabling the system to be used without being plugged into an AC source and would allow the battery to be reused.
Delaney is directed towards a medical device (fig. 4) which allows a removable connection between a suction tube (16 in fig. 4) and a denture body (10 in fig. 4).  Delaney further teaches that this removable connection is achieved through a one press action (paragraph 26 discloses using a magnetic and ferromagnetic material to connect the two component; the examiner notes that PHOSITA would understand that the magnetic connection between the two components would be a one-press action).  
In Applicant’s invention, Applicant uses the magnets to removably secure the milk container to the housing.  Thus, Delaney is reasonably pertinent to the problem faced by the inventor since Delaney teaches using magnets as a removable latching connection between two components.  Accordingly, the prior art references teach that it is known that a locking lug/recess latch and a magnetic latch are elements that are functional equivalents for providing a removable connection between two components. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the locking lug and recess of Khalil for a magnetic latch (specifically the magnetic and ferromagnetic material) of Delaney, to provide a one-press connection. The substitution would have predictably resulted in the milk container being removably connected to the housing.  Delaney teaches that the magnetic latch provides a further advantage of providing a click sound to provide a user with audible feedback that the components are properly positioned (paragraph 26).
Regarding claim 32, in the modified device of Khalil, Delaney discloses the breast pump device is further configured such that the one press action results in at least one of an audible feedback or a haptic feedback (paragraph 26 discloses a click, which would provide an audible feedback).
Regarding claim 33, in the modified device of Khalil, Khalil discloses the milk container is latched to the housing such that it is generally flush with an outer edge of the housing (see below, the milk container is shown to be generally flush with an outer edge of ring 6’).

    PNG
    media_image3.png
    301
    313
    media_image3.png
    Greyscale

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Delaney, as applied to claim 1 above, and further in view of Phillips (US 20160296682).
Regarding claim 2, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above. Although it appears based on fig. 11 of Khalil that the container would be rigid, modified Khalil does not explicitly teach or disclose this limitation. 
Phillips teaches a breast pump system (fig. 1) comprising a milk collection container (“collection container” 120 in fig. 1) which is substantially rigid (paragraph 57 discloses the container being made from Tritan; pg. 21 of Applicant’s specification discloses that Tritan is a polycarbonate material, which is a known rigid material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to be made Tritan for the purpose of enabling the container to maintain its strength when a vacuum is applied, as taught by Phillips (paragraph 57).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Delaney, as applied to claim 1 above, and further in view of Thompson (US 7662018).
Regarding claim 3, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further discloses that the milk container is configured to attach to a lower part of the housing (fig. 9).  Khalil further appears to disclose the milk container is configured to form a flat bottomed base for the breast pump device (figs. 9-11); however, modified Khalil does not explicitly teach this limitation.
Thompson teaches a system (fig. 4) having a milk container (30 in fig. 4) which has a lower surface which is flat (38 in fig. 5) and provides a base that enables the entire system to stand upright (fig. 5; 5:28-34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to have a lower surface that is flat and provides a base that enables the entire system to stand upright since Thompson teaches that this arrangement is advantageous as it allows the system to be placed on a table (5:28-34).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Delaney, as applied to claim 1 above, and further in view of Guthrie (US 20160220743).
Regarding claim 8, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above. Khalil further discloses the top of the milk container comprises an optically clear region (paragraph 69 discloses the container is transparent in its entirety).  However, modified Khalil does not teach or disclose the top is configured to be aligned below one or more light emitters positioned in a base of the housing.
Guthrie teaches a breast pump system (fig. 8) having a milk collection container (fig. 8) and a housing (808 in fig. 8).  Guthrie further teaches that the system can include a sensor subsystem comprising at least one light emitter (603 in fig. 6a) to emit a light to at least one light detector (604 in fig. 6a; paragraph 63) for the purpose of calculating milk volume (paragraph 63).  Guthrie further teaches that this sensor subsystem may be placed in the base of the housing so it is aligned with the top of the milk container (fig. 8).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of modified Khalil to include the light emitter and light detector in the base of the housing, as taught by Guthrie, for the purpose of calculating expressed milk volume.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Delaney, as applied to claim 1 above, and further in view of Vogelin (US 20070179439).
Regarding claim 10, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast shield is substantially rigid.  
Vogelin is directed towards a breast pump system (fig. 1) having a breast shield (3 in fig. 1) which is made from a polypropylene, which is a known rigid material (paragraph 62).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield of modified Khalil to be made from polypropylene for the purpose of enabling the shield to be sterilized (paragraph 62).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Delaney, as applied to claim 1 above, and further in view of Rigert (US 20180028733).
Regarding claim 11, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Further, the breast shield of Khalil appears capable of rotating smoothly around a nipple inserted into the nipple tunnel since the claim does not require the shield to be fully attached during rotation; however, modified Khalil does not explicitly teach or disclose the breast shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel.
Rigert teaches a breast shield system (1 in fig. 1) for a breast pump which comprises a shield (10 in fig. 2).  Rigert further teaches that the shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto the breast (paragraph 15 discloses that the shield can be rotated to determine the optimal level of comfort for a user depending on breast size and shape; the examiner notes that the shield of Rigert is capable of rotating smoothly since fig. 2 shows the interior of the shield is smooth and the size of the nipple relative to the nipple tunnel is not defined).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield of modified Khalil to be configured to rotate smoothly around a nipple inserted into the nipple tunnel for the purpose of finding the optimal position for the user’s breast shape and size.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Delaney, as applied to claim 1 above, and further in view of Guthrie (US 20160220745).
Regarding claim 17, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further discloses that the housing is configured to couple to the breast shield via a securing lip and flange arrangement (paragraph 48).  However, modified Khalil does not explicitly teach or disclose the housing is configured to slide onto the breast shield using guide members.
Guthrie is directed to a breast pump system (fig. 2A) having a breast shield (201 in fig. 2A) coupled to a housing (204 in fig. 2A) via a variety of detachable mechanisms including a threaded attachment (paragraph 39).  The examiner notes that this threaded attachment would enable the breast shield to attach to the housing in a sliding manner since the term “sliding” is interpreted to mean “to move smoothly along a surface” using the threads as guide members.  Accordingly, the prior art references teach that it is known that securing lip/flange and threads are elements that are functional equivalents for providing for a detachable connection. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted a securing lip/flange for threads. The substitution would have resulted in an equivalent breast shield functionally capable of being engaging and disengaging from the housing. 
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable Khalil in view of Makower in view of Delaney, as applied to claim 1 above, and further in view of Makower (US 20160206794), hereinafter referred to as “Makower ‘794”.
Regarding claim 26, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes at least one of a visual or haptic indicator that is configured to indicate whether milk is flowing or not flowing into the milk container.
Makower ‘794 teaches a similar breast pump system (100 in fig. 1) having a visual indicator that indicates whether milk is flowing or not flowing into the milk container (250 in fig. 6; paragraph 163 discloses that the display indicates the volume and flow rate of the milk being expressed which is indicative of whether milk is flowing or not flowing).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Khalil to be capable of displaying volume and flow rate, as taught by Makower ‘794.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time.   
	 Regarding claim 27, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing further comprises at least one of a visual or haptic indicator that is configured to indicate if the pump is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the milk container above its base is increasing above a threshold rate of increase.
Makower ‘794 teaches a similar breast pump system (100 in fig. 1) having a visual indicator (display 250 in fig. 6) that indicates if the pumping mechanism is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the container above its base is increasing above a threshold rate of increase (the examiner notes the threshold rate of increase has not been defined; as such, paragraph 163 discloses that the display displays a quantity of liquid in the container, i.e. volume of milk volume having been expressed, and paragraph 247 discloses that the display displays this information in real-time - indicating that the display is functionally capable of indicating if the pump is operating correctly based on the quantity of liquid if the container is increasing above a threshold rate of increase). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Khalil to be capable of displaying volume and flow rate in real-time, as taught by Makower ‘794.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time.   
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Delaney, as applied to claim 1 above, and further in view of Tanaka (US 20170035951).
Regarding claim 28, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the pump comprises a piezo air pump system.
Tanaka teaches a breast pump system (fig. 1) which utilizes a piezoelectric pump to drive suction (15 in fig. 1; paragraph 33). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the air pump of Khalil to be a piezo air pump. This modification would provide the added advantage of reducing motor sound typically caused by electric motors, as taught by Tanaka (paragraph 47).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Delaney, as applied to claim 1 above, in further view of Mendoza (US 6227936). 
Regarding claim 29, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a total mass of the breast pump device, unfilled with milk, is less than 250gm. 
Mendoza teaches a bra which is designed to support a breast pump to allow the mother’s hands to remain free (1:8-12). Mendoza further discloses that the bra must be able to support up to 8 ounces (approx. 28 gm) when the pump is full (1:58-62). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Khalil to be a lightweight air pump that enables the total weight of the system, unfilled with milk, to be less than 250gm, as taught by Mendoza since Mendoza teaches that a lightweight system is crucial for enabling the system to be supported by a bra.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower in view of Delaney, as applied to claim 1 above, in further view of Baker (US 20090281485).
Regarding claim 30, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast pump device is configured to make less than 30dB noise at maximum power and less than 25dB at normal power, against a 20dB ambient noise.
Baker is directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump embodied as a motor (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing and by adding a counter balance to the motor (paragraph 144).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Khalil to have the device make less than 20 dB of noise during maximum power for the purpose of making the device for discrete and comfortable for the user and others around the user. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.\
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,926,011 in view of Khalil, Makower, Delaney, and the teachings discussed in the table below. 
Claim 1 of the issued patent discloses all of the claimed limitations of claim 1 of the application except being the device being a self-contained, in-bra wearable device that includes the air pump being powered by the rechargeable battery, the breast shield having a breast flange and nipple tunnel, and the milk container is separable from the housing by releasing a magnetic latch and is configured to be attached to or released from the housing via a one-press action.
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70) having a breast shield (1 in fig. 11) having a flange (12in fig. 6) and a nipple tunnel (13 in fig. 6) and a milk container (7’ in fig. 11) configured to be attached and removed from the housing (paragraph 69).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device having a breast shield with a flange and nipple tunnel and a milk container configured to be attached and removed from the housing, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70).  The modification of the breast shield would enable the shield to interface with the breast and receive the nipple and the modification of the milk container would enable the milk to be collected after expression.
Makower teaches a similar breast pump device (fig. 1A) having a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable) and a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump to be powered by a rechargeable battery for the purpose of rendering the pump operable.
Delaney is directed towards a medical device (fig. 4) which allows a removable connection between a suction tube (16 in fig. 4) and a denture body (10 in fig. 4).  Delaney further teaches that this removable connection is achieved through a magnetic latch, which is a one press action (paragraph 26 discloses using a magnetic and ferromagnetic material to connect the two component; the examiner notes that PHOSITA would understand that the magnetic connection between the two components would be a one-press action).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container to be configured to be attached to or released from the housing via a magnetic, one-press action. Delaney teaches that the magnetic latch provides an advantage of providing a click sound to provide a user with audible feedback that the components are properly positioned (paragraph 26).

Instant Claim
Ref Claim
Teaching
1
1
see discussion above
2
 
Phillips teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
3
 
Thompson teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
4
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
5
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil this valve prevents backflow into the device.
6
 
Delaney teaches this limitation above.  It would have been obvious to have modified the claim since Delaney teaches this provides audible feedback to the user.
7
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil this valve prevents backflow into the device.
8
 
Guthrie teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
9
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
10
 
Vogelin teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
11
 
Rigert teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
12
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
13
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
14
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
15
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
16
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows the shield to be disconnected and connected to the housing
17
 
Guthrie teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
18
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows the shield and the container to be easily cleaned between uses.
19
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
20
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the diaphragm.
21
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
22
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
23
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows milk to collect in the container.
24
 
Makower teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
25
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
26
 
Makower '794 teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
27
 
Makower '794 teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
28
 
Tanaka teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
29
 
Mendoza teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
30
 
Baker teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
31
1
see discussion above
32
 
Delaney teaches this limitation above.  It would have been obvious to have modified the claim since Delaney teaches this provides audible feedback to the user.
33
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.



Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,881,766 in view of Delaney and the teachings below (see table).
Claim 1 of the issued patent discloses all of the claimed limitations of claims 1 and 31 except the milk container is separable from the housing by releasing a magnetic latch and is configured to be attached to or released from the housing via a one-press action.
Delaney is directed towards a medical device (fig. 4) which allows a removable connection between a suction tube (16 in fig. 4) and a denture body (10 in fig. 4).  Delaney further teaches that this removable connection is achieved through a magnetic latch, which is a one press action (paragraph 26 discloses using a magnetic and ferromagnetic material to connect the two component; the examiner notes that PHOSITA would understand that the magnetic connection between the two components would be a one-press action).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container to be configured to be attached to or released from the housing via a magnetic, one-press action. Delaney teaches that the magnetic latch provides an advantage of providing a click sound to provide a user with audible feedback that the components are properly positioned (paragraph 26).
Instant Claim
Ref Claim
Teaching
1
1
see discussion above
2
 
Phillips teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
3
 
Thompson teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
4
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
5
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil this valve prevents backflow into the device.
6
 
Delaney teaches this limitation above.  It would have been obvious to have modified the claim since Delaney teaches this provides audible feedback to the user.
7
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil this valve prevents backflow into the device.
8
 
Guthrie teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
9
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
10
 
Vogelin teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
11
 
Rigert teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
12
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
13
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
14
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
15
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
16
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows the shield to be disconnected and connected to the housing
17
 
Guthrie teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
18
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows the shield and the container to be easily cleaned between uses.
19
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
20
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the diaphragm.
21
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
22
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
23
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows milk to collect in the container.
24
 
Makower teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
25
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
26
 
Makower '794 teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
27
 
Makower '794 teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
28
 
Tanaka teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
29
 
Mendoza teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
30
 
Baker teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
31
1
see discussion above
32
 
Delaney teaches this limitation above.  It would have been obvious to have modified the claim since Delaney teaches this provides audible feedback to the user.
33
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.


Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the following U.S. Patents in view of Delaney and the teachings below (see table).
11357893 (App No. 17203050 used for citations below)
11413380 (App No. 17203327)
11260151 (App No. 17203109)
11311654 (App No. 17203313)
11376352 (App No. 17203079)
11324866 (App No. 17203259)
11357894 (App No. 17203216)
Regarding claims 1 and 31, claim 1 of the reference patent(s) claims all of the claimed limitations set forth in claims 1 and 31 of the instant application except in that the reference patent does not claim the milk container is separable from the housing by releasing a magnetic latch and is configured to be attached to or released from the housing via a one-press action.
Delaney is directed towards a medical device (fig. 4) which allows a removable connection between a suction tube (16 in fig. 4) and a denture body (10 in fig. 4).  Delaney further teaches that this removable connection is achieved through a magnetic latch, which is a one press action (paragraph 26 discloses using a magnetic and ferromagnetic material to connect the two component; the examiner notes that PHOSITA would understand that the magnetic connection between the two components would be a one-press action).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container to be configured to be attached to or released from the housing via a magnetic, one-press action. Delaney teaches that the magnetic latch provides an advantage of providing a click sound to provide a user with audible feedback that the components are properly positioned (paragraph 26).
Instant Claim
Ref Claim
Teaching
1
1
see discussion above
2
 
Phillips teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
3
 
Thompson teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
4
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
5
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil this valve prevents backflow into the device.
6
 
Delaney teaches this limitation above.  It would have been obvious to have modified the claim since Delaney teaches this provides audible feedback to the user.
7
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil this valve prevents backflow into the device.
8

Guthrie teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
9
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
10
 
Vogelin teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
11
 
Rigert teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
12
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
13
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
14
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
15
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
16
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows the shield to be disconnected and connected to the housing
17
 
Guthrie teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
18
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows the shield and the container to be easily cleaned between uses.
19
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
20
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the diaphragm.
21
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
22
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
23
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows milk to collect in the container.
24
 
Makower teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
25
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
26
 
Makower '794 teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
27
 
Makower '794 teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
28
 
Tanaka teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
29
 
Mendoza teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
30
 
Baker teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
31
1
see discussion above
32
 
Delaney teaches this limitation above.  It would have been obvious to have modified the claim since Delaney teaches this provides audible feedback to the user.
33
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.


Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the following copending applications in view of Delaney and the teachings below (see table). 
17203384
17181057
17203418
17203150
17203292
17203397
17203355
Regarding claims 1 and 31, claim 1 of the reference application(s) claims all of the claimed limitations set forth in claims 1 and 31 of the instant application except in that the reference patent does not claim the milk container is separable from the housing by releasing a magnetic latch and is configured to be attached to or released from the housing via a one-press action.
Delaney is directed towards a medical device (fig. 4) which allows a removable connection between a suction tube (16 in fig. 4) and a denture body (10 in fig. 4).  Delaney further teaches that this removable connection is achieved through a magnetic latch, which is a one press action (paragraph 26 discloses using a magnetic and ferromagnetic material to connect the two component; the examiner notes that PHOSITA would understand that the magnetic connection between the two components would be a one-press action).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container to be configured to be attached to or released from the housing via a magnetic, one-press action. Delaney teaches that the magnetic latch provides an advantage of providing a click sound to provide a user with audible feedback that the components are properly positioned (paragraph 26).
Instant Claim
Ref Claim
Teaching
1
1
see discussion above
2
 
Phillips teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
3
 
Thompson teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
4
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
5
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil this valve prevents backflow into the device.
6
 
Delaney teaches this limitation above.  It would have been obvious to have modified the claim since Delaney teaches this provides audible feedback to the user.
7
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil this valve prevents backflow into the device.
8
9
 
9
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
10
 
Vogelin teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
11
 
Rigert teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
12
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
13
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
14
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
15
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the shield.
16
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows the shield to be disconnected and connected to the housing
17
 
Guthrie teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
18
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows the shield and the container to be easily cleaned between uses.
19
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
20
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this simplifies manufacturing of the diaphragm.
21
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
22
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows an underpressure to build up in the pumping chamber.
23
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since this allows milk to collect in the container.
24
 
Makower teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
25
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.
26
 
Makower '794 teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
27
 
Makower '794 teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
28
 
Tanaka teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
29
 
Mendoza teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
30
 
Baker teaches this limitation above.  It would have been obvious to have modified the claim for the same reasons above.
31
1
see discussion above
32
 
Delaney teaches this limitation above.  It would have been obvious to have modified the claim since Delaney teaches this provides audible feedback to the user.
33
 
Khalil teaches this limitation above.  It would have been obvious to have modified the claim since Khalil teaches this allows the device to be worn in-bra.


This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783